Citation Nr: 0127151	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  01-02 018 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied an application to reopen a 
claim of service connection for a low back disability.  The 
veteran appeared and testified before the undersigned Board 
Member at a September 17, 2001, Board hearing sitting in 
Cleveland, Ohio.  The veteran also filed a written waiver of 
RO consideration of additional evidence.  The Board further 
notes that the veteran's appeal will be partly addressed in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  A final Board decision dated January 21, 1986, denied the 
veteran's claim of entitlement to service connection for a 
low back disability. 

2.  Evidence received since the Board's January 1986 denial, 
which was not previously before the RO, bears directly and 
substantially upon the veteran's claim of service connection, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the underlying claim.


CONCLUSIONS OF LAW

1.  The January 21, 1986, Board decision is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2001).

2.  The evidence received since the Board's January 1986 
decision is new and material, and the veteran's claim of 
service connection for a low back disability is reopened.  
38 U.S.C.A. §  5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that, by a January 1986 Board decision, the 
Board denied a claim of service connection for a low back 
disability.  That decision is final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  The 
Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity." Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

The Board has reviewed the evidence of record in conjunction 
with 38 C.F.R. § 3.156(a), and finds that new and material 
evidence has been received sufficient to reopen the 
previously denied claim.  The relevant evidence available in 
January 1986 includes the following:  service medical records 
(SMRs), which show that the veteran suffered a low back 
strain injury in July 1973 and that he was seen several times 
thereafter for low back strain in July 1973, August 1973, 
September 1973, October 1973, July 1974, and February 1975; a 
February 1985 written statement from a private physician, F. 
W. Andrews, D.C., reporting that he diagnosed the veteran 
with muscular ligamentous strain of the lumbar spine in July 
1982 when he saw the veteran after sustaining a water skiing 
injury to the hip; and a March 1985 VA examination report 
that diagnosed the veteran with mechanical low back pain.  

Evidence received after the January 1986 denial consists of 
various private medical records.  Treatment records dated in 
1982 show that the veteran was seen for low back pain after 
lifting a snow plow blade.

A July 1999 magnetic resonance imaging of the lumbar spine 
revealed posterior disc bulging at L5-S1 involving the left 
nerve root canal, degenerative disc signal change, 
retrolisthesis of the L5 alignment in relation to S1, right 
lateral disc herniation at L4-L5 involving the right nerve 
root canal, and minimal posterior disc bulging at L1-L2.  

A June 2000 letter from D. W. Smith, D.O., diagnosed the 
veteran with chronic lumbosacral sprain and evolutionary 
herniated disc at L4-5 with intermittent sciatica.  The onset 
of this condition was noted to be July 20, 1989.  The 
prognosis was that his condition was chronic and 
deteriorating.  Another letter from Dr. Smith, dated in July 
2000, states that he had interviewed the veteran and reviewed 
his record and extended history of low back pain, and noted 
that "[o]ur records are replete with exacerbations and 
remission of low back pain and repeated injuries which all 
date back to 1973.  I believe there to be continuity among 
all of these episodes dating back to 1973 through the 
present."  Dr. Smith concluded that "it is my opinion that 
the low back injury is more likely than not a result of the 
original low back injury which occurred in the military 
service in 1973."

An October 2000 letter prepared by T. P. Desiato, M.D., 
explains that he had interviewed the veteran and reviewed the 
extensive records he provided, which date back to July 1973.  
Dr. Desiato opined that "[k]nowing the chronic recurrent 
nature of low back pain following some injuries, it is 
medically reasonable to assume that [the veteran's] current 
back problems represent a progression from the initial injury 
that occurred in July, 1973."     

Dr. Smith provided another letter, dated in February 2001, 
which notes that he had reviewed information provided by the 
veteran relative to his lower lumbar spine disability, 
including Dr. Desiato's October 2000 letter.  Dr. Smith also 
states that he had reviewed VA regulations with regard to the 
issue at hand, and reviewed the RO decision denying the 
veteran service connection for a low back disability.  Dr. 
Smith explains that the evidence shows that the veteran 
"experienced exacerbations and remissions of low back pain, 
which has been slowly progressive to the point now where he 
has developed lumbar spinal stenosis and nerve root 
compression as a result of long-standing pathology.  
Characteristically, spinal stenosis does take many years to 
develop."  Dr. Smith also opines that 

[t]here is considerable supporting medical 
rationale linking his current condition to the 
acute and transitory back injury noted in the armed 
services.  It is characteristic of low back 
disorders that they come and go over a period of 
years until they finally become chronic.  I believe 
that is the case here.

The veteran has also presented testimony at a September 2001 
Travel Board hearing and submitted various written statements 
contending that his current low back disability is related to 
the back injury he suffered in service, and that he provided 
his private physicians copies of his service medical records 
prior to forming their opinions as to the etiology of is 
current low back disability.  

The Board finds that the newly received evidence tends to 
support the veteran's claim in a manner that was not shown in 
January 1986.  At that time, there was no medical evidence 
indicating that his low back pain was related to service or 
that his SMRs were reviewed in conjunction with any 
examination that had taken place.  The medical evidence 
received by VA since January 1986 suggest that his current 
low back disability is etiologically related to the low back 
injury he suffered in service, based on a review of the 
medical evidence of record, including the SMRs.  These new 
items of evidence are not redundant or cumulative and shed 
greater light on what happened to the veteran during service 
and since.  Consequently, the Board finds that the evidence 
received since the January 1986 denial is so significant that 
it must be considered to fairly decide the underlying claim 
of service connection.  The claim of service connection for a 
low back disability is therefore reopened.  

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001) was enacted during the pendency 
of the veteran's appeal.  Although it might be argued that 
the claim to reopen should be first remanded so that the RO 
may address this issue in light of the new law, the Board 
points out that the question of whether new and material 
evidence has been presented is a jurisdictional question for 
the Board.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  Consequently, because the Board may not address 
the underlying claim until new and material evidence has been 
presented, this jurisdictional question must be addressed.  
Given the grant of the application to reopen, as explained 
above, the Board finds that the veteran is not prejudiced by 
the Board's action.



ORDER

The veteran's claim of entitlement to service connection for 
a low back disability is reopened; to this extent the 
veteran's appeal is granted.


REMAND

Since the enactment of the Veterans Claims Assistance Act of 
2000, VA has implemented regulations consistent with the new 
law.  See 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Among other things, this law and its implementing 
regulations include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, as well as to afford a claimant an 
opportunity for a VA examination under certain circumstances.  
This change is, for the most part, applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (West Supp. 2001).  

Having decided that the veteran's low back disability claim 
ought to be reopened, the Board finds that further 
development by the RO is required before appellate review may 
be completed.  Specifically, it does not appear that VA has 
undertaken the obligation to assist the veteran in obtaining 
a VA examination that might help him substantiate his claim 
that a current low back disability is traceable to an injury 
during service.  In order to fulfill this duty, a remand is 
required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159) 
are fully satisfied.  The veteran should 
be given an opportunity to supplement the 
record and/or identify any additional 
sources of evidence relevant to his 
service connection claim for a low back 
disability. 

2.  The veteran should be scheduled for a 
VA orthopedic examination of the low 
back.  The examiner should review the 
claims file, examine the veteran, and 
undertake any and all clinical tests or 
studies deemed necessary to assess the 
nature of his current low back disability 
and its etiology.  The examiner should 
provide a diagnosis and offer an opinion 
as to whether it is at least as likely as 
not that the veteran's diagnosed low back 
disability is related to the low back 
injury he sustained in service.  The 
opinion should be explained in the 
context of the entire record, and the 
examiner should comment on the private 
physician's opinions linking his low back 
disability to service.  The examiner 
should report all findings in detail, and 
provide a rationale for all opinions 
rendered.

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  After all required notification 
and development have been completed, the 
RO should take adjudicatory action.  If 
any benefit sought is denied, a 
supplemental statement of the case should 
be issued.  

The veteran and his accredited representative should be given 
an opportunity to respond to the supplemental statement of 
the case.  Thereafter, the claims file should be returned to 
this Board for further appellate review.  No action is 
required of the veteran until he receives further notice, but 
he may submit additional evidence and argument.  The purpose 
of this remand is to procure clarifying data and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.

The remanded claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	FRANK FLOWERS
	Member, Board of Veterans' Appeals



 


